703 F.2d 981
UNITED STATES of America, Plaintiff-Appellee,v.James M. ALLEN, Leonard Ray Blanton, Clyde Edward Hood, Jr.,Defendants-Appellants.
Nos. 81-5643 to 81-5645.
United States Court of Appeals,Sixth Circuit.
April 7, 1983.

Appeal from Middle District of Tennessee, Nash.  Div., at Nashville;  Bailey Brown, Chief Judge.


1
John S. McLellan, John S. McLellan, III, Kingsport, Tenn., Neal P. Rutledge, Washington, D.C., William R. Willis, Jr., Robert L. Delaney, Alfred Knight, Tyree B. Harris, Dodson, Harris, Robinson & Aden, Nashville, Tenn., for defendants-appellants.


2
Joe B. Brown, U.S. Atty., Aleta Arthur, John Philip Williams, Nashville, Tenn., for plaintiff-appellee.

ORDER

3
A majority of the Judges of this Court in regular service have voted for rehearing of this case en banc.  Sixth Circuit Rule 14 provides as follows:The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this Court, to stay the mandate and to restore the case on the docket as a pending appeal.


4
Accordingly, it is ORDERED that the previous decision and judgment of this Court, 700 F.2d 298, is vacated, issuance of the mandate is stayed and this case is restored to the docket as a pending appeal.  The Clerk will direct the parties concerning the filing of supplemental briefs.